Citation Nr: 1610937	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-48 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Evaluation of arthritis of the left knee with limitation of motion, rated as 10 percent disabling.

2.  Evaluation of status-post left knee injury with instability, rated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975 and from January 1991 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the RO.  

In February 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

The Board notes that the issues on appeal were last before the Board in April 2014 when the issues were remanded for additional evidentiary development.  

In a September 2014 rating decision, the RO granted a temporary total rating based on the need for convalescence following a surgical procedure of the Veteran's service-connected arthritis of the left knee with limitation of motion.  As such, the Board adjudication of the service-connected arthritis of the left knee with limitation of motion will not include discussion of the appropriate disability rating during the period from March 24, 2014 to July 1, 2014 since the Veteran is already in receipt of a 100 percent evaluation for that period.  

In evaluating the severity of the Veteran's knee disability, an August 2014 VA reasonably raised the issue of whether an increased rating may be warranted based on entitlement to TDIU in concluding that the Veteran is "[c]urrently unable to do even a sedentary job."  See the August 2014 VA examiner's report at 6.  The Court of Appeals for Veterans Claims (the Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the TDIU claim is part of the Veteran's increased rating claim for his left knee disabilities, and must be considered herein.

Finally, it is apparent that in December 2010, the Veteran perfected an appeal for the assignment of a rating greater than 10 percent for his left hip disability.  Significantly however, the Veteran contacted VA in June 2012 indicating his desire to "forfeit [his] 10% compensation for my lower left hip" so that he could receive an award from the Department of Labor, in essence withdrawing the increased rating issue that was on appeal.  See the Veteran's Statement in Support of Claim, received by VA on June 25, 2012.  As the issue had not been certified to the Board, the RO withdrew the appeal.  See a June 24, 2013 Deferred Rating Decision.  On September 20, 2013, more than one year since withdrawing his appeal, the Veteran contacted VA again requested that he no longer wished to renounce his service-connected left hip arthritis, and that he wished to continue with his pending appeals.  To the extent the Veteran's September 2013 communications with VA represent an effort to refresh his withdrawn appeal for a higher left hip disability rating, the Board refers this matter to the RO for any appropriate action deemed necessary.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee symptoms include excess fatigability, incoordination, swelling, and disturbance of locomotion.  He is required to continuously wear a left knee brace and use a cane to assist movement.  Joint stability tests of the left knee are normal and there is no history of recurrent patellar subluxation or dislocation.

2.  Arthritis of the left knee is manifested by painful motion.

3.  Before October 24, 2012 the Veteran's flexion is better than 45 degrees and extension is full.

4.  For the period of October 24, 2012 to March 23, 2014, there is significant weakness with limitation of extension to 10 degrees.  The combined impact is the functional equivalent of limitation of extension to 20 degrees.  

5.  After July 1, 2014 the Veteran's left knee flexion is better than 45 degrees and extension is full.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status-post left knee injury with instability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a rating in excess of 10 percent for arthritis of the left knee with limitation of motion prior to October 24, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010 (2015).

3.  The criteria for a rating in excess of 10 percent for arthritis of the left knee with limitation of motion after July 1, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010 (2015).

4.  Arthritis of the left knee with limitation of motion is 30 percent disabling for the period of October 24, 2012 to March 23, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5261 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  The Board notes that the claim for an increase is "downstream" issues in that they arose following the initial grant of service connection.  The claim was most recently readjudicated in the September 2014 Supplemental Statement of the Case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, private treatment records, VA medical records, and lay statements from the Veteran.  The Veteran was also provided VA examinations.  The examinations contain findings necessary for rating purposes and are considered adequate, as they reflect pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

In compliance with the Board's remand in April 2014, outstanding medical records were obtained and a VA examination to ascertain the current severity and manifestations of the Veteran's left knee disability was properly conducted.  Thus VA has complied with the November 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that in February 2014, the Veteran was afforded a hearing conducted before the undersigned VLJ.  At the start of the hearing, the VLJ clarified the issues on appeal.  The Judge explained the evaluation process.  In addition, testimony was elicited that described the Veteran's functional impairment.  Based upon the testimony additional development was conducted.  These actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2015).


Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2015).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

In rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran has been assigned staged ratings.  We agree that there has been a change in the status of the Veteran's disability and a staged rating is warranted.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In October 2009 the Veteran claimed that he is entitled to a higher evaluation for his service-connected arthritis of the left knee with limitation of motion and status-post left knee injury with instability.  

VA treatment records note an x-ray examination of the left knee in November 2009.  The findings were no fractures or dislocations seen.  There was moderate medial compartment and mild lateral patellofemoral joint space degenerative narrowing, unchanged from February 2009.  

The Veteran was afforded a VA examination in December 2009.  The examiner noted that the Veteran had been using a straight cane that was issued by the VA Medical Center for the last two months.  Prior to that, the Veteran used a stick to support his movement.  The examiner indicated that the Veteran also had bilateral knee braces with hinges, which he used only when he was walking three or four days a week.  

The Veteran reported that he had pain in his left knee daily at a level 6 on a scale of 0 - 10 which gets worse to a level 8 with activity.  He stated that if he has to walk for more than 15-20 minutes it caused pain at a level 8 and he notices some swelling on the knee and it feels warm sometimes; however, he is able to perform whatever activities he has to perform in spite of the knee pain and he keeps a busy schedule.  He asserted that the pain last for about 45 minutes after resting.  He indicated that it occasionally gives away; however, he denied any falls.  He stated that the last episode of giving away was over a year ago and it happened mostly when he was going up, especially on a ladder.  He asserted that his left knee does not lock and he did not report any redness.  

On examination, the examiner noted no tenderness, deformities, swelling, redness, temperature changes, or retropatellar crepitations.  He asserted that the patella tracks well.  He noted that the active range of motion in extension was 0 degrees.  He noted that the Veteran did not offer any complaints of pain and his demeanor did not appear to be in any pain.  He stated that passive and repetitive range of motion remained the same without any complaints of pain.  Active knee flexion was 110 degrees without any complaints of pain.  He noted the Veteran was able to bend up to 115 degrees and complained of pain at 115 degrees.  Passive range of motion was 125 degrees and at 125 degrees the Veteran complained of mild to moderate discomfort inside the knee.  Repetitive range of motion remained the same with similar complaints.  He indicated that medial and lateral stress test did not reveal any instability; however, the Veteran complained of pain during varus stress test.  X-ray examinations indicated moderate medial compartment degenerative narrowing.  The examiner noted the results were unchanged from x-ray examinations in February 2009.  

On VA examination in August 2012, the Veteran reported that pain had increased in the left knee since he was placing more weight on the left knee during recovery from his right knee total knee replacement.  He indicated that he had intermittent warmth and swelling in the knee, particularly with stairclimbing.  He stated that pain is a 3 on the 0-10 scale during the day with occasional exacerbations to 5 with physical therapy for his right knee or going up or down stairs.  He indicated no flares in the left knee.  

Range of motion testing indicated extension and flexion from 0 to 125 degrees.  The range of motion with repetitive-use testing showed extension and flexion from 0 to 130 degrees.  The examiner noted there was no objective evidence of painful motion.  The joint stability tests were normal and the examiner indicated that there is no history of recurrent left patellar subluxation/dislocation.  The examiner indicated that the Veteran wore a Bledsoe brace for his left knee on a regular daily basis and continuously used a single point cane at all times with ambulation.  

X-ray examinations of the left knee showed a moderate narrowing of the medial joint space.  The examiner stated that the lateral joint space may be slightly narrowed and the patellofemoral joint is mildly narrowed.  He reported that there is mild spurring at the tendon insertions on the patella.  He indicated that there is no visible joint effusion and bone mineralization is normal.  He stated there had been minimal change since the prior study in 2009.  

A VA treatment record dated October 2, 2012 reports that the left knee range of motion test indicated extension and flexion from 0 to 120 degrees.  The examiner noted that the Veteran had no effusion but he did have tenderness medially.  The examiner reported that the Veteran's collateral and cruciate were stable.  

The Veteran was afforded another VA examination on October 24, 2012.  The Veteran reported that flare-ups of his left knee impacted the function of his knee.  He indicated that his left knee was intolerant of excessive, repetitive, or prolonged activity or inactivity.  He stated his left knee is intolerant of ascending and descending stairs, walking on uneven terrain, heavy lifting and prolonged standing and walking.  

Range of motion testing indicated extension and flexion from 20 to 105 degrees.  The range of motion with repetitive-use testing showed extension and flexion from 10 to 115 degrees.  The examiner noted that the Veteran had functional loss and/or functional impairment and additional limitation in range of motion of the knee.  He indicated that the contributing factors of the functional loss, functional impairment or additional limitation of range of motion of the left knee were pain on movement, disturbance of locomotion and interference with sitting, standing and weight bearing.  Muscle strength testing showed a 5/5 for both left knee flexion and extension.  The joint stability tests were normal and the examiner indicated that there is no history of recurrent left patellar subluxation/dislocation.  The examiner indicated that the Veteran did not have any tibial and/or fibular impairment.  The examiner noted the Veteran had or has had a meniscus (semilunar cartilage) disability with frequent episodes of joint "locking", joint pain, and joint effusion.  He reported that the Veteran regularly uses knee braces and a cane as assistive devices for locomotion  

The examiner opined that the Veteran's disability of arthritis and instability, left knee, causes moderate to severe functional impairment.  He stated that his impairment impacts on physical employment severely; and this impairment impacts on sedentary employment moderately, as the Veteran does not tolerate excessive, repetitive, or prolonged activity of his left knee; nor does the Veteran tolerate prolonged inactivity of his left knee; nor does the Veteran tolerate ascending or descending stairs; nor does the Veteran tolerate waling an uneven terrain; nor does the Veteran tolerate heavy lifting; nor does he tolerate prolonged standing or walking.

VA treatment records dated January 2013 reports that an examination of the Veteran's left knee reveals good motion, no effusion, and tenderness only medially.  The examiner indicated that the left knee was not bone-on-bone.  The examiner noted that the Veteran did have some evidence of anterior drawer instability and he questioned the integrity of his anterior cruciate ligament.  

On examination April 9, 2013, the examiner noted diagnoses of degenerative arthritis with limitation of motion diagnosed in 1990 and left knee meniscus tear diagnosed in 2012.  The examiner did not note any episodes of joint "locking", pain or effusion associated with the meniscus tear.  Veteran did not report any flair-ups.  Range of motion testing indicated extension and flexion from 10 to 100 degrees with pain.  The Veteran was unable to perform the range of motion with repetitive-use testing due to pain.  Muscle strength testing showed a 2/5 for both left knee flexion and extension.  The Veteran was unable to complete the joint stability tests due to severe pain and weakness.  The examiner indicated that there is no history of recurrent left patellar subluxation/dislocation.  The examiner reported that the Veteran regularly uses a cane as an assistive device to help alleviate knees.  The examiner stated that the Veteran has significant physical limitations due to his knees.  He noted that the Veteran should avoid physical employment activity, and that sedentary activity is possible so long as he is given the opportunity to stretch and reposition.  

During the February 2014 hearing, the Veteran stated that after he had surgery on his right knee he began depending more on his left knee which caused his left knee disability to worsen.  He indicated that he had an MRI on his left knee which showed that he had torn ligaments and some cartilage tears and narrowing of the inside of his knee.  He testified that he was scheduled for surgery for March 24, 2014 for a partial knee replacement and a repair of all the torn cartilage in his left knee.  He asserted that when he walks his left knee will sometimes buckle to the outside and come back in causing him to have to stop.  He indicated that when his knee does go out it is very painful.  He testified that his biggest fear with his instability is the steps.  He asserted that he wears a neoprene knee brace with metal stays on each side.  He stated that he pretty much wears the knee brace all the time.  He indicated that he takes medication, which includes morphine, to help ease the pain.  

VA treatment records show the Veteran had surgery on his left knee on March 24, 2014.  As stated above, the RO has granted a temporary total rating from March 24, 2014 to July 1, 2014.  

On examination in August 2014, the examiner noted that the Veteran had a unicompartmental knee replacement in March 2014.  The examiner reported that the Veteran still has pain and swelling.  He indicated that the Veteran uses a cane and can only walk about 50-75 yards, and then he stops for a few minutes and continues.  He asserted that the Veteran wears a knee brace most of the time and takes pain medication regularly.  The Veteran did not report flare-ups.  

Range of motion testing indicated extension and flexion from 0 to 90 degrees with objective evidence of painful motion.  The range of motion with repetitive-use testing showed extension and flexion from 0 to 95 degrees.  The examiner noted function loss and/or functional impairment of the knee.  He indicated contributing factors are excess fatigability, incoordination, pain on movement, swelling, deformity, and disturbance of locomotion.  Muscle strength testing showed a 4/5 for both left knee flexion and extension.  The joint stability tests were normal and the examiner indicated that there is no history of recurrent left patellar subluxation or dislocation.  The examiner stated that the Veteran did not have any tibial and/or fibular impairment.  The examiner noted that residuals of the Veteran's left knee surgery are intermediate degrees of residual weakness, pain or limitation of motion.  The examiner opined that the Veteran's knee impacts his ability to work.  He stated that the Veteran is currently unable to do even a sedentary job.  He noted that obviously he cannot do any physical work at this time.  

Va Treatment records in September 2014 show left knee extension and flexion from 0 to 120 degrees.  The examiner noted no instability of the knee.  The Veteran reported that he rode his bicycle about a week before the treatment.  He stated that things overall have been going quite well since the surgery.  

Arthritis of the left knee with limitation of motion evaluation

The Veteran has been assigned a 10 percent evaluation under DC 5010 for arthritis of the left knee with limitation of motion.  The evaluation contemplates arthritis productive of painful motion.  38 C.F.R. § 4.59.  Also, the evaluation is consistent with limitation of extension to 10 degrees.  In order to warrant an increased evaluation there must be the functional equivalent of limitation of extension to 15 degrees or more.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Separate evaluations may be assigned for compensable limitation of flexion or instability/subluxation.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04.  

Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  When determining the range of motion, we consider functional use to include pain on motion, weakness and excess fatigability.  See DeLuca, 8 Vet. App. at 202.

Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.

The record shows that prior to October 24, 2012 and after July 1, 2014, the Veteran's left knee extension was full at 0 degrees with painful motion.  The lay and medical evidence does not suggest that at any point prior to October 24, 2012 and after July 1, 2014, the Veteran had left knee extension limited to 10 degrees or less, even considering the effects of painful motional and additional limitation of function due to pain, weakness, fatigue, etc.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-207.  In December 2009 extension was 0 degrees with pain; in August 2012, extension was 0 degrees with pain; on October 2, 2012, extension was 0 degrees with pain; in August 2014, extension was 0 degrees with pain; and in September 2014 extension was 0 degrees with pain.  As such, a rating in excess of 10 percent is not warranted for arthritis of the left knee limitation of motion prior to October 24, 2012 and after July 1, 2014.

Here, there was pain on motion which is contemplated by 38 C.F.R. § 4.59.  However, no factor functionally limited motion in either plane to a greater degree than that contemplated by the current evaluation.  

The record shows that between October 24, 2012 and March 24, 2014 (the date total temporary rating begins), the Veteran's left knee extension ranged from 10 degrees to 20 degrees.  On October 24, 2012 extension was limited to 20 degrees and on April 9, 2013 extension was limited to 10 degrees.  Thus, beginning October 24, 2012 to March 23, 2014 a 30 percent rating is warranted for left knee extension limited to 20 degrees.  See 38 C.F.R. § 4.71a, DC 5261.  

The Board is fully aware that there is an appearance of improvement on April 9, 2013 since extension was limited to 10 degrees instead of 20 degrees.  However, in addition to limitation of extension, strength was 2/5.  We conclude that the decrease in strength was significant, that there had not been improvement and that the overall impairment was consistent with the functional equivalent of limitation of extension to 20 degrees.  See Deluca, 8 Vet. App. at 202.

The Board finds that a disability rating in excess of the 30 percent for the period of October 24, 2012 to March 23, 2014 is not warranted.  Under the criteria of DC 5261, for the period of October 24, 2012 to March 23, 2014 the Veteran has not demonstrated the functional equivalent of extension limited to 30 degrees.  Rather, the remaining functional extension has been 20 degrees or better. 

The Board notes that a separate evaluation may be assigned for compensable limitation of flexion.  Under DC 5260 (limitation of flexion) in order to receive a separate compensable evaluation, the Veteran must demonstrate flexion limited to 45 degrees.  The Veteran has not demonstrated on this record, at any point, degrees of flexion to his left knee that is worse than 90 degrees.  Thus, a separate compensable evaluation under DC 5260 is not warranted.  Further, the Board notes that each plane is not separately rated if there is only pain and not otherwise functionally limited to a compensable degree.  Thus, two separate ratings for painful motion are not warranted.  

Subluxation/Instability

The Veteran has appealed the assignment of 10 percent under DC 5257 for status-post left knee injury with instability.  The 10 percent evaluation contemplates the left knee injury with slight lateral instability.  In order to warrant a higher evaluation, there must be moderate recurrent subluxation or lateral instability of the knee (20 percent rating); or severe recurrent subluxation or lateral instability (30 percent rating).  See 38 C.F.R. § 4.71a, DC 5257.

In light of the evidence above, the Board finds that the weight of the evidence demonstrates that the Veteran's status-post left knee injury with instability is no more than slight.  In this regard, the Board finds that moderate subluxation or lateral instability is not shown.  More specifically, the records shows that during the relevant appeal period joint stability tests were normal and the examiners indicated that there is no history of recurrent left patellar subluxation or dislocation.  The Veteran however does continuously wear a left knee brace and rely on a cane for assistance for locomotion.

The Board observes that the Veteran complains of giving way, and pain.  However, on VA examination, stability testing yielded normal findings and there is no history of recurrent left patellar subluxation/dislocation.  

The Board notes that the April 2013 VA examiner reported that the Veteran was unable to complete the joint stability test due to pain.  The Board finds that not completing the test does not constitute a showing of instability.  Rather it offers no findings.  

The Board acknowledges that the August 2014 examiner noted deformity of the left knee.  However, the examiner did not elaborate on this finding and other evidence of the record does not support the finding.  

The Veteran is competent to report experiencing symptoms.  However, the Board notes that objective evidence reveals that his disability is no more than slight.  In sum, the examinations prepared by the skilled professionals are more probative and more credible than the lay evidence.  Thus, applying the facts to the criteria set forth above, the findings do not justify a higher rating under Diagnostic 5257 as more than slight subluxation or lateral instability of the left knee is not shown. 

Impairment of the Semilunar Cartilage

Under DC 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Under DC 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

As the Veteran indicated that he had an MRI on his left knee which showed that he had torn ligaments and some cartilage tears and narrowing of the inside of his knee and was scheduled for surgery for a partial knee replacement and a repair of all the torn cartilage in his left knee the Board has considered the applicability of DC's 5258 and 5259.

As the Veteran is currently service connected under DC 5261 for limitation of extension, we note that the Veteran cannot be assigned a separate rating under DC 5258 or 5259.  DC's 5258, 5259 and 5261 are premised, in part, on pain.  Also, DC 5258 contemplates locking, which is a form of limited motion.  In other words, the disability manifest by loss of motion may not be compensated twice by receipt of separate ratings under both codes.  To do so would constitute impermissible pyramiding.  See 38 § C.F.R. § 4.14 (indicating that the evaluation of the same manifestation under different diagnoses is to be avoided).  The Veteran's complaints of pain and weakness in his left knee are already contemplated in his current rating under DC's 5261 and 5010.  Thus, a separate evaluation under DC 5258 or 5259 is not warranted for his left knee.

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected left knee disability, as previously discussed, but the evidence reflects that those manifestations are not present in this case for the reasons already set forth above.  Additionally, the Veteran's symptoms are contemplated by the diagnostic criteria assigned to the left knee disability, which consider meniscus problems, limitation of range of motion, and additional functional loss due to pain.  The Veteran has not provided evidence of any symptoms that are not expressly contemplated by the rating criteria under the applicable DCs.  Therefore, the threshold factor for extra-schedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis. Referral for consideration of an extraschedular rating for a left knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that, under Johnson  v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there is simply no indication that any combination of the Veteran's service-connected disabilities rises to the level of an exceptional or unusual circumstance.  Consequently, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that the evidence of record does not warrant a rating in excess of 10 percent status-post left knee injury with instability or for arthritis of the left knee with limitation of motion for the period of appeal prior to October 24, 2012 and after July 1, 2014.  Under DC 5261 for the Veteran's left knee limitation of extension warrants a 30 percent rating for the period of October 24, 2012 to March 23, 2014.  The preponderance of the evidence is against assignment of higher ratings other than what is specified herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In making the decision above, the Board has considered all potentially applicable diagnostic codes.  The Board notes that the evidence does not show ankylosis of the left knee (DC 5256); impairment of the tibia or fibula (DC 5262) as demonstrated by nonunion or malunion; or genu recurvatum (DC 5263).  Thus, a separate or alternative evaluation under these codes is not warranted.  

Further the Board notes that the Court has held that plain language of DC 5055 does not apply to partial knee replacements, citing to Dorland's Medical Dictionary's definition of "knee joint" as a compound joint that includes all three compartments of the knee.  Hudgens v. Gibson, 26 Vet. App. 558 (2014).  Therefore, based on the Court's more current interpretation of DC 5055 in Hudgens, the Board finds that DC 5055 does not apply to this case, as the Veteran did not undergo a total left knee replacement.


ORDER

A disability evaluation in excess of 10 percent for status-post left knee injury with instability is denied.  

A disability evaluation in excess of 10 percent for arthritis of the left knee with limitation of motion for the period of appeal prior to October 24, 2012 is denied.

A disability evaluation in excess of 10 percent for arthritis of the left knee with limitation of motion for the period of appeal after July 1, 2014 is denied.

A disability evaluation of 30 percent for limited extension of the left knee for the period of October 24, 2012 to March 23, 2014 is granted under DC 5261 subject to controlling regulations governing the payment of monetary awards.


REMAND

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such is raised by the record.  As noted in the Introduction above, the August 2014 VA examiner reasonably raised the question of whether an increased rating may be awarded based on entitlement to TDIU in concluding that the Veteran is "[c]urrently unable to do even a sedentary job."  The examiner also indicated that the Veteran "obviously cannot do any physical work at this time."  See the August 2014 VA examiner's report at 6.  On remand, the AOJ should request that the Veteran submit a completed application for increased compensation based on unemployability (VA Form 21-8940), and upon receipt of this form, take any appropriate action deemed necessary to adjudicate his claim.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and request that he file a completed application for increased compensation based on unemployability (VA Form 21-8940), and upon receipt of this form, take any appropriate action deemed necessary to adjudicate his TDIU claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided a new Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


